Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1 and 17. More specifically, regarding claim 1, Spielberg et al. (US 2003/0075070 A1) fails to teach individually rotatable track members that rotate between a first plane and a second plane different from the first plane. Rather, Spielberg teaches that the rotatable track members (17) all rotate in a horizontal plane (see Fig. 1). The Examiner finds no obvious reason to modify Spielberg to make the track members rotate in two different planes. Further, as previously stated in the Non-Final Rejection filed 01/28/2022, Schmidt (US 2014/0174314 A1) also fails to anticipate claim 1 because even though the track members (20, 26) rotate between two different planes (Fig. 4A), the track members fail to individually rotate (Para. [0031]). 
Regarding claim 17, Schmidt fails to teach that the first rotatable track member and the second rotatable track member are configured to rotate in opposite directions from the first orientation to the second orientation. Rather, Schmidt teaches that the track members (20, 26) rotate together in the same direction on the rotatable cylinder (12) (Fig. 4A). Further, Spielberg also fails to teach rotating the track members (17) in opposite directions (Fig. 1) because the track members are rotated by the wheel assemblies (15) via the operator (29) (Para. [0024]) and chain (32) (Para. [0021]). The Examiner finds no obvious modification of the prior art which would meet the limitations of claim 17.
Further, regarding the Chinese Office Action cited in the IDS filed 03/09/2022, the cited primary reference Blum et al. (US 2007/0074638 A1) also fails to teach individually rotatable track members that rotate between a first plane and a second plane different from the first plane, as recited in claim 1, and Blum fails to teach first and second rotatable track members that rotate in opposite directions, as recited in claim 17. The Examiner finds no obvious modification of Blum to meet the limitations of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617